          Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 1 of 29. PageID #: 1



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO

Weaver Leather, LLC                             )       Case No.
                                                )
                  Plaintiff,                    )       Judge
                                                )
         vs.                                    )
                                                )       Jury Trial Demanded
Climbing Innovations, LLC                       )
                                                )
    and                                         )
                                                )
Richard Mumford                                 )
                                                )
                  Defendants.                   )

                                    VERIFIED COMPLAINT

         For its complaint against defendants Richard Mumford and Climbing Innovations,

LLC (“Climbing Innovations” and, collectively, “Mumford”), plaintiff Weaver Leather, LLC

(“Weaver Leather”) states:

                                       Summary of Case

          .       Weaver Leather is a local, northeast Ohio based company with humble

beginnings that has dedicated itself over the past several decades to innovations in the

arborist climbing industry.

              .   In recognizing the value of intellectual property and patented technology,

Weaver Leather has developed a modest, yet highly valuable, portfolio related to Weaver

Leather’s innovative products in the arborist, equine, livestock, pet, and leather supply

industries, including U.S. Patent No.       ,       ,     (the “‘    Patent”) related to a knee

ascender assembly for rope climbing. (Ex. A.) Weaver Leather prides itself on offering high




{8312174: }                                         1
          Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 2 of 29. PageID #: 2



quality and well-made goods, and holds a reputation in the market as a respectable family-

run business with a focus on quality and workmanship.

              .

                                     Mumford nevertheless continues to undercut Weaver

Leather’s legal rights by making, using, selling, and offering to sell products that directly

and indirectly infringe the ‘       Patent. (Ex. B.) Mumford also continues to relentlessly

disparage Weaver Leather                                   and has incited wrong, improper

judgment on Weaver Leather’s name, integrity, reputation, and business.

              .   Accordingly, Weaver Leather seeks to enjoin Mumford’s ongoing patent

infringement and disparagement, and to obtain monetary relief for the harm Mumford has

caused.

                                            Parties

              .   Weaver Leather is a limited liability company organized and existing under

the laws of the State of Delaware with its principal place of business at           CR      ,

Mount Hope, Ohio.

              .   Upon information and belief, Climbing Innovations is a limited liability

company organized and existing under the laws of the State of Georgia, and is located at

       Cedarcrest Rd. NW, Acworth, Georgia,           .

              .   Upon information and belief, Richard Mumford is the owner and operator of

Climbing Innovations and does business under the same name.

              .   Upon information and belief, Richard Mumford is an individual who resides

in Georgia at         Cedarcrest Rd. NW, Acworth, GA        .



{8312174: }                                    2
          Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 3 of 29. PageID #: 3



              .       Upon information and belief, Mumford offers for sale and sells various

climbing products on its website https://climbing-innovations.myshopify.com.

                  .   Upon information and belief, Richard Mumford, acting as a representative of

or in concert with Climbing Innovations, maintains an active online presence at least on

http://www.treebuzz.com under the username “yoyoman” and https://www.youtube.com

under the username “Richard Mumford.”

                                        Jurisdiction and Venue

              .       This Court has subject matter jurisdiction over Weaver Leather’s patent

infringement claims under              U.S.C. §§     and        (a) because they arise under federal

law and, more specifically, the U.S. Patent Act,           U.S.C. § et seq.

                  .   This Court has subject matter jurisdiction over Weaver Leather’s breach of

contract claims under the federal diversity jurisdiction statute,             U.S.C. §   , because

the parties are diverse and the amount in controversy exceeds $ ,                .

              .       Alternatively, this Court has supplemental jurisdiction over Weaver Leather’s

remaining claims pursuant to             U.S.C. §       , including breach of contract, because those

claims are so related to Weaver Leather’s patent infringement claim, that together the

claims form part of the same case or controversy under Article III of the United States

Constitution.

                  .   This Court has personal jurisdiction over Mumford




{8312174: }                                         3
               Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 4 of 29. PageID #: 4




                   .   This Court also has personal jurisdiction over Mumford at least because

     among other things, upon information and belief, Mumford does business in Ohio and

     offers for sale products, including infringing products, anywhere in the U.S. including in

     Ohio and to Ohio businesses or individuals. By willfully infringing the ‘                Patent,

     Mumford is intentionally causing tortious harm to Weaver Leather in Ohio; upon

     information and belief, Mumford has sold products, including infringing products, in

     Ohio and to Ohio businesses or individuals.

                   .   Venue is proper under       U.S.C. §           because Mumford is subject to

     personal jurisdiction in this district under Ohio law, has agreed that any dispute arising

     out of or relating to the Agreement has exclusive jurisdiction in this district and, therefore,

     “resides” in this district according to federal law.

                                             Relevant Facts

I.       Weaver Leather’s Innovations and the ‘              Patent

                   .   Founded in Ohio in       in a small     'x     ' garage down the road from the

     current facility near Mount Hope, Weaver Leather has dedicated itself to innovative

     products in the arborist, equine, livestock, pet, and leather supply industries. Weaver

     Leather has a reputation as a respectable, committed, family-run business with small town

     values that places a high emphasis on quality, workmanship, family, and the local

     community. Weaver Leather prides itself on offering high quality and well-made goods.




     {8312174: }                                     4
            Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 5 of 29. PageID #: 5



              .      Weaver Leather currently owns the ‘       Patent related to these innovations.

The '             Patent, entitled "Knee Ascender Assembly for Rope Climbing," was duly and

legally issued on May             ,     , and names Michael Allen Frankhauser as the inventor. (Ex.

A.) Weaver Leather is the sole assignee of and owns all the right, title, and interest in the

'         Patent. (Ex. C.) Weaver Leather sells products that are marked in accordance with

U.S.C. §            as covered by the '     Patent.

              .      The '        Patent is valid and enforceable.




              .      Mumford has knowledge of and is aware of the ‘       Patent.

    II.     Mumford’s Prior Infringement and Subsequent Agreement

              .      In       -       , Mumford made and sold an infringing product under the

name “Self Advancing Knee Ascender,” also referred to as the SAKA, in violation of

U.S.C. §           (a), (the “SAKA” device or the “First Infringing Product”).




{8312174: }                                           5
          Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 6 of 29. PageID #: 6



              .   As a result, Weaver Leather filed a first suit against Mumford to enforce

Weaver Leather’s rights in the ‘       Patent. Weaver Leather, LLC v. Climbing Innovations

LLC, et al., Case No. : -cv-         -JP (E.D. Pa.) (the “First Lawsuit”). (Ex. D.)

              .   The Parties resolved the First Lawsuit by settling and executing the

Agreement. (Ex. B.) The Agreement was properly executed and is valid.




              .   Weaver Leather satisfied its obligations under the Agreement



              .   Mumford, however, continues to breach the Agreement



III.     Mumford Continues to Infringe the ‘          Patent

              .   Upon information and belief, since at least June           ,        , Mumford

introduced to market and offered for sale the SAKA-mini-MAX. Upon information and

belief, since at least June    ,     , Mumford introduced to market and offered for sale the

SAKA mini conversion kit, which is intended to be used in combination with the SAKA-

mini to provide the equivalent of the SAKA-mini-MAX when assembled (collectively, the

“SAKA Products”).




{8312174: }                                     6
          Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 7 of 29. PageID #: 7



              .   Mumford    made    postings   on   https://www.portal.treebuzz.com/   and

www.youtube.com on or about the above dates to introduce to market and advertise the

SAKA Products. In regard to Mumford’s postings on at least YouTube, upon information

and belief, Mumford receives advertisement revenue per view.

              .   The SAKA Products are currently available for purchase on Mumford’s

website at https://climbing-innovations.myshopify.com/products/saka-mini-max and

https://climbing-innovations.myshopify.com/products/saka-mini-conversion-kit, (Ex. E

and Ex. F, respectively.)

              .   In Mumford’s YouTube videos, forum postings, and business advertisements,

Mumford repeatedly indicates that the SAKA-mini-MAX, or the SAKA mini conversion kit

as attached to the SAKA-mini, form a version of the original SAKA device. For example, in

its YouTube video introducing the SAKA-mini-MAX, Mumford states that “wouldn’t it be

cool if we could turn this right back into an original SAKA” and that “some of the

innovation comes from the patented original SAKA.” (See https://www.youtube.com/

watch?v=qUnR jFHZ I.) The advertisement of the SAKA mini conversion kit similarly

states that the kit “convert[s] the SAKA-mini to the performance of the original SAKA.”

(See https://climbing-innovations.myshopify.com/products/saka-mini-conversion-kit (Ex.

F).)




{8312174: }                                     7
          Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 8 of 29. PageID #: 8



              .   By making, using, selling, and offering to sell the SAKA Products, Mumford

directly and indirectly infringes the ‘      Patent



IV.      Mumford Has Disparaged Weaver Leather




              .   Richard Mumford, acting by, through, or as a representative of Climbing

Innovations, has made at least the following disparaging statements and representations

on       http://www.treebuzz.com        under     the    username      “yoyoman”      and    on

https://www.youtube.com under the username “Richard Mumford”:

              .   “I am asking for help…” TreeBuzz Forum Posting by yoyoman:
                  http://www.treebuzz.com/forum/threads/i-am-asking-for-help-as-this-appears-to-
                  be-my-last-choice.    /




{8312174: }                                      8
          Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 9 of 29. PageID #: 9




              .   “I am asking for help…” TreeBuzz Forum Posting by yoyoman:
                  http://www.treebuzz.com/forum/threads/i-am-asking-for-help-as-this-appears-to-
                  be-my-last-choice.    /




              .   “I am asking for help…” TreeBuzz Forum Posting by yoyoman:
                  http://www.treebuzz.com/forum/threads/i-am-asking-for-help-as-this-appears-to-
                  be-my-last-choice.    /


{8312174: }                                      9
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 10 of 29. PageID #: 10




              .   “SAKA (Self Advancing Knee Ascender)” YouTube Video by Richard
                  Mumford https://www.youtube.com/watch?v=kSywHP fvd




              .   “The SAKA-mini-MAX” YouTube Video by Richard Mumford
                  https://www.youtube.com/watch?v=qUnR jFHZ I




{8312174: }                                  10
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 11 of 29. PageID #: 11




                  .   “SAKAminiMAX” TreeBuzz Forum Posting by yoyoman:
                      http://www.treebuzz.com/forum/threads/sakaminimax.   /#post-




              .       “SAKAminiMAX” TreeBuzz Forum Posting by yoyoman:
                      http://www.treebuzz.com/forum/threads/sakaminimax.   /#post-




              .       “SAKAminiMAX” TreeBuzz Forum Posting by yoyoman:
                      http://www.treebuzz.com/forum/threads/sakaminimax.   /#post-




{8312174: }                                        11
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 12 of 29. PageID #: 12



              .   “SAKA mini Conversion Kit” TreeBuzz Forum Posting by yoyoman:
                  http://www.treebuzz.com/forum/threads/saka-mini-conversion-kit.    /#post-




              .   These disparaging statements and representations cause or tend to cause the

recipient of the communication to question Weaver Leather’s business condition, integrity,

competence, good character, or product quality.

              .   The following are non-limiting examples of recipients’ responses elicited by

Mumford’s disparaging statements:

“I am asking for help…” TreeBuzz Forum Posting by yoyoman:
http://www.treebuzz.com/forum/threads/i-am-asking-for-help-as-this-appears-to-be-my-last-
choice.    /




{8312174: }                                     12
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 13 of 29. PageID #: 13




{8312174: }                               13
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 14 of 29. PageID #: 14




{8312174: }                               14
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 15 of 29. PageID #: 15



              .   As evidenced by the response to Mumford’s postings, comments, likes, etc.,

these disparaging statements and representations undermine Weaver Leather’s reputation,

character, and goodwill, and cast significant doubt on Weaver Leather’s rights in

intellectual property, fair business dealings, and integrity as a company in enforcing its

rights in good faith.

              .




 V.      Mumford Refuses to Comply

              .   After discovering that Mumford again sold infringing products and

disparaged Weaver Leather, Weaver Leather sought to resolve this with Mumford without

court intervention. (Ex. G.)

              .   Mumford, however, refused to stop selling its infringing SAKA Products and

made further disparaging statements or representations after receiving Weaver Leather’s

correspondence.

              .   As a last effort for out of court resolution, Weaver Leather spoke to Richard

Mumford in an effort to resolve their differences, stop Mumford’s disparagement, and stop

any further infringement by working together. While Weaver Leather initially believed the

Parties made some progress, Mumford immediately after the call wrongly posted on social

media platforms that he received “threats” and “pressure” from Weaver Leather. (See ¶       .)




{8312174: }                                     15
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 16 of 29. PageID #: 16



              .       Since Mumford

continues to infringe the ‘                 Patent and disparage Weaver Leather after any

communication made to Mumford, Weaver Leather has had no choice but to defend itself,

its employees, and its rights in court.

                                                Count I
                                      Infringement of the ’   Patent

              .       Weaver Leather incorporates by reference all allegations in all preceding

paragraphs of this complaint as if fully set forth herein.

              .       Weaver Leather is the sole assignee of and owns all the right, title, and

interest in the '          Patent. (Ex. C.) The '    Patent is valid and enforceable.




              .       Mumford has directly and indirectly infringed, and, upon information and

belief, continues to directly and indirectly infringe, the ’           Patent at least by making,

using, selling, and offering for sale the SAKA Products.

              .       As a non-limiting, illustrative example, below is a comparison of the

limitations of claim of the ’           Patent to Mumford’s SAKA-mini-MAX.

Claims            ‘     Patent                         SAKA-mini-MAX

Claim             An apparatus for use in rope Mumford offers for sale and sells the SAKA-
                  climbing comprising:         mini-MAX, which is an apparatus for use in
                                               rope climbing.




{8312174: }                                         16
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 17 of 29. PageID #: 17



              an elastic cord having a fixed The SAKA-mini-MAX includes a “super
              end and a free end defining a stretch bungee” having fixed end and a free
              length;                        end defining a length.




                                                   free end of              fixed end of
                                                   elastic cord             elastic cord


              a load bearing member having a The SAKA-mini-MAX includes a load
              hollow core open at an aperture, bearing member having a hollow core open
                                               at an aperture:
                                                    aperture




                                                  load bearing
                                                  member having
                                                  hollow core




              wherein the fixed end of the The fixed end of the elastic cord of the
              elastic cord is secured relative to SAKA-mini-MAX is secured relative to the
              the load bearing member,            load bearing member. The fixed end of the
                                                  elastic cord is knotted and protrudes from
                                                  the load bearing member, which is
                                                  furthermore consistent with a potential



{8312174: }                                  17
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 18 of 29. PageID #: 18



                                                  embodiment disclosed in Col. , ll.    -   of
                                                  the ‘ Patent.

              an interior portion of the length   The elastic cord of the SAKA-mini-MAX has
              of the elastic cord extends from    an interior portion of the length extending
              the fixed end through the           from the fixed end through the hollow core
              hollow core to the aperture, and    to the aperture, and an exterior portion of
              an exterior portion of the length   the length of the elastic cord extends
              of the elastic cord extends         through the aperture to the free end external
              through the aperture to the free    to the load bearing member.
              end external to the load bearing
              member;
                                                      aperture



                            exterior portion
                            of elastic cord
                            extending
                            through
                            aperture to the
                            free end


                                                                             interior portion
                                                                             of elastic cord
                                                  free end of
                                                                             extending from
                                                  elastic cord
                                                                             fixed end
                                                                             through hollow
                                                  fixed end of               core to aperture
                                                  elastic cord




              an ascender secured to the load The SAKA-mini-MAX includes an ascender
              bearing member adjacent to the secured to the load bearing member
              aperture; and                   adjacent the aperture.




{8312174: }                                    18
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 19 of 29. PageID #: 19




                                           aperture


                                            ascender




                                           load bearing
                                           member




              a foot attachment depending The SAKA-mini-MAX includes a foot
              from the load bearing member. attachment depending from the load
                                            bearing member.




                                           load bearing
                                           member


                                           foot
                                           attachment




{8312174: }                               19
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 20 of 29. PageID #: 20




              .   As shown above, the SAKA-mini-MAX includes each of the limitations in at

least claim of the ‘        Patent. Therefore, the SAKA-mini-MAX directly infringes the ‘

Patent. Additionally, the SAKA-mini-MAX comes preassembled with the SAKA MAX

attachment attached to the SAKA-mini to form the SAKA-mini-MAX. (Ex. H.) As a result,

the SAKA-mini-MAX is sold as a preassembled, singular product that directly infringes the

‘     Patent.

              .   The SAKA mini conversion kit similarly indirectly infringes the ‘    Patent.

The SAKA mini conversion kit (essentially the equivalent of the SAKA MAX attachment) is

intended to be attached to the SAKA-mini by an end user to form essentially the equivalent

of the SAKA-mini-MAX. The SAKA mini conversion kit has no other use than as an

attachment to the SAKA mini, indicated by its namesake as well as Mumford’s videos,

posts, and business advertisements related to the SAKA mini conversion kit.

              .   Based on Mumford’s YouTube videos, forum postings, and business

advertisements, Mumford is clearly, but ineffectively, trying to circumvent the ‘      Patent

by self-proclaiming the SAKA MAX attachment or SAKA mini conversion kit as a “non-

load bearing member” and the SAKA mini as a “load bearing member.” These self-

proclaimed names, however, even if accurate, would not preclude a finding that the SAKA

Products directly or indirectly infringe the ‘       Patent. Moreover, these self-proclaimed

names mischaracterize the language and scope of the ‘            Patent claims as well as the

structure and functionality of the SAKA Products.

              .   In   Mumford’s   YouTube    videos,   including   postings,   and   business

advertisements, Mumford repeatedly indicates that the SAKA-mini-MAX, or the SAKA


{8312174: }                                     20
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 21 of 29. PageID #: 21



mini conversion kit as attached to the SAKA-mini, convert or bring back the device to the

performance of the “original SAKA” and that “some of the innovation comes from the

patented original SAKA.” (See https://www.youtube.com/watch?v=qUnR jFHZ I and

https://climbing-innovations.myshopify.com/products/saka-mini-conversion-kit).

                  .   The SAKA Products’ only intended and feasible use is as a as a knee ascender

assembly for rope climbing. Moreover, the only and feasible use of the SAKA mini

conversion kit is to convert the SAKA-mini into the equivalent of the SAKA-mini-MAX.

Additionally, the purpose of the SAKA Products is to provide the equivalent of the original

SAKA or First Infringing Product that was the basis of Weaver Leather’s First Lawsuit

against Mumford.

              .       Any use of the SAKA Products as an apparatus for use in rope climbing are

acts of infringement of the ’          Patent.

              .       Because the only intended and feasible use of the SAKA Products is an

infringing use, the SAKA Products have no substantial non-infringing uses.

              .       Mumford has induced infringement of the ‘      Patent at least because, with

knowledge of the ‘            Patent, it intentionally and actively induced end users of the SAKA

Products to use them in a manner that infringes the ‘             Patent with specific intent that

they do so.

              .       Mumford has further induced infringement of the ‘        Patent at least by

selling the SAKA Products to distributors, retailers, and other resellers with the specific

intent that they infringe the ‘         Patent by reselling the SAKA Products to others.




{8312174: }                                        21
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 22 of 29. PageID #: 22



              .   Mumford has contributed to infringement of the ’       Patent at least by

selling the SAKA Products, which have no substantial use other than an infringing use as a

knee ascender assembly for rope climbing.

              .   Mumford’s direct and indirect infringement of the ’     Patent was, and

continue to be, willful and deliberate.

              .   Weaver Leather has been and will continue to be damaged by Mumford’s

infringing activities. Mumford’s infringing activities, upon information and belief, have

caused loss business, which in turn hurts the local economy and causes local people to lose

their jobs.

              .   Weaver Leather has suffered irreparable harm due to Mumford’s

infringement and will continue to be irreparably harmed unless and until Mumford is

enjoined by this Court.




                                           Count II
                                Breach of Contract-Infringement

              .   Weaver Leather incorporates by reference all allegations in all preceding

paragraphs of this Complaint as if fully set forth herein.

              .   As established herein, the Parties previously executed the Agreement,

Weaver Leather performed its obligations under the Agreement, and Mumford has

breached the Agreement

                           resulting in damage to Weaver Leather.


{8312174: }                                   22
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 23 of 29. PageID #: 23



              .   Mumford has directly and indirectly infringed, and continues to directly and

indirectly infringe, the ’     Patent by making, using, selling, and offering for sale the SAKA

Products.

              .   Despite executing the Agreement,



                                                                  such that Mumford’s breaches

were, and continue to be, willful and deliberate.

              .   Weaver Leather has been and will continue to be damaged by Mumford’s

infringing activities, in an amount to be established at trial.

              .   Weaver Leather has been suffering irreparable harm due to Mumford’s

breach of contract                                                                    and will

continue to be irreparably harmed unless and until Mumford is enjoined by this Court.




                                           Count III
                               Breach of Contract-Disparagement

              .   Weaver Leather incorporates by reference all allegations in all preceding

paragraphs of this Complaint as if fully set forth herein.

              .   As established herein, the Parties previously executed the Agreement,

Weaver Leather performed its obligations under the Agreement, and Mumford has

breached the Agreement

                                                              resulting in damage to Weaver

Leather.


{8312174: }                                    23
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 24 of 29. PageID #: 24



              .   Mumford’s postings, comments, and likes constitute direct or indirect

disparaging statements or representations, by word or gesture, about Weaver Leather that

cause or tend to cause the recipient of the communication to question the business

condition, integrity, competence, good character, or product quality of Weaver Leather. For

example, after various settlement and negotiation attempts by Weaver Leather, Mumford

has nevertheless wrongly posted on social media platforms that he has received “threats”

and “pressure” from Weaver Leather.

              .   Mumford’s postings, comments, and likes extend well beyond any statement

or representation which compares products or their performance generally, but rather

these disparaging statements and representations are rich in false, misleading or

opinionated statements.

              .   For example, Mumford’s statements or representations often appeal to

Mumford’s own patent aimed at the First Infringing Product and suggest or directly state

such patent confers on Mumford the right to operate and sell the underlying device and,

consequently, that any claims of infringement against the First Infringing Product are

effectively done in bad faith. Such statements or representations are false and misleading

as subsequent patents have no bearing on freedom to operate and do not convey any right

to make, use, offer to sell, or sell a disclosed device, but rather merely prevent others from

doing so. These claims allude to a corrupt intent by Weaver Leather and undermine

Weaver Leather’s integrity and ownership of its intellectual property rights when Weaver

Leather is simply acting within the scope of the law to enforce its rights.




{8312174: }                                   24
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 25 of 29. PageID #: 25



                  .   Mumford’s statements or representations also suggest or directly state that

the SAKA Products are distinguishable from Weaver Leather’s HAAS ascent systems and

accessories. Such statements or representations are also false and misleading as it is only

the claims of a patent that define the rights in the intellectual property.

              .       Mumford’s postings, comments, and likes have incited misplaced and

misconstrued public disdain against Weaver Leather that wrongly undermines Weaver

Leather’s reputation, character, and goodwill, and casts significant doubt on Weaver

Leather’s intellectual property rights, fair business dealings, and integrity.

              .       In fact, responses to Mumford’s statements show the disparagement and

harm to Weaver Leather, including wrongful and inaccurate terms such as “corporate

bullying,” “harassment,” “unhappiness with business practices,” “bad faith,” “fraud”, “sole

job…to stifle…innovation,” “no actual infringement...just a large company with big legal

budget,” etc. Mumford’s continued disparagement caused these wrongful statements to be

made.

              .       Despite executing the Agreement,




                                                                  such that Mumford’s breaches

were, and continue to be, willful and deliberate.

              .       Weaver Leather has been and will continue to be damaged by Mumford’s

disclosure of confidential information and disparaging activities, in an amount to be




{8312174: }                                        25
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 26 of 29. PageID #: 26



established at trial.



              .   Further Weaver Leather has been suffering irreparable harm due to

Mumford’s breach of contract

                   and will continue to be irreparably harmed unless and until Mumford is

enjoined by this Court.



                                         Prayer for Relief

         WHEREFORE, Weaver Leather prays for judgment against Mumford as follows:

         (A)      Finding that Mumford has directly infringed one or more claims of the ‘
                  Patent under U.S.C. §    (a);

         (B)      Finding that Mumford has induced infringement of one or more claims of
                  the ‘   Patent under U.S.C. §   (b);

         (C)      Finding that Mumford has contributed to the infringement of one or more
                  claims of the ‘ Patent under U.S.C. §     (c);

         (D)      Finding that Mumford has breached the Agreement;

         (E)      Finding that Mumford has made multiple disparaging statements or
                  representations

         (F)      Preliminary and permanent injunctive relief enjoining Mumford, its officers,
                  directors, managers, employees, affiliates, agents, representatives, parents,
                  subsidiaries, successors, assigns, those in privity with them, and all others
                  aiding, abetting, or acting in concert or active participation therewith, from:
                  (a) making, using, selling, offering to sell, or importing any product covered
                  by any of the claims of the ‘      Patent, (b) otherwise directly or indirectly
                  infringing any of the claims of the ‘      Patent, and (c) disparaging Weaver
                  Leather


         (G)      Awarding Weaver Leather compensatory damages under           U.S.C. §    ;



{8312174: }                                      26
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 27 of 29. PageID #: 27



         (H)   Awarding Weaver Leather treble damages under      U.S.C. §    ;

         (I)   Ordering Mumford to account to Weaver Leather for all sales, revenues, and
               profits derived from its infringing activities and that three times those
               profits be disgorged and paid to Weaver Leather under U.S.C. §     ;




         (K)   Awarding Weaver Leather its costs, attorneys’ fees, investigatory fees, and
               expenses to the full extent provided                                  by
               U.S.C. §   ;

         (L)   Awarding Weaver Leather pre-judgment and post-judgment interest;

         (M)   Awarding Weaver Leather any other actual and punitive damages to which
               Weaver Leather is entitled under applicable federal and state laws; and

         (N)   Such other and further relief as allowed at law or in equity that the Court
               deems to be appropriate, just, and proper.


Dated: August     ,                         s/ David B. Cupar
                                          David B. Cupar
                                          Matthew J. Cavanagh
                                          MCDONALD HOPKINS LLC
                                               Superior Avenue, East, Ste.
                                          Cleveland, Ohio
                                          t    .   .      │f    .   .
                                          dcupar@mcdonaldhopkins.com
                                          mcavanagh@mcdonaldhopkins.com

                                          Counsel for Weaver Leather, LLC




{8312174: }                                 27
        Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 28 of 29. PageID #: 28



                                         Jury Demand

         Plaintiff Weaver Leather, LLC hereby demands a jury trial for all issues so triable.


Dated: August      ,                           s/ David B. Cupar
                                             David B. Cupar
                                             Matthew J. Cavanagh
                                             MCDONALD HOPKINS LLC
                                                  Superior Avenue, East, Ste.
                                             Cleveland, Ohio
                                             t    .   .      │f    .   .
                                             dcupar@mcdonaldhopkins.com
                                             mcavanagh@mcdonaldhopkins.com

                                             Counsel for Weaver Leather, LLC




{8312174: }                                    28
Case: 5:19-cv-01990-JRA Doc #: 1 Filed: 08/29/19 29 of 29. PageID #: 29




                                  29
